       Case 3:20-cv-00162-MMD-CLB Document 6 Filed 09/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



VICTOR CAMARGO-JUAREZ,     )                    3:20-CV-0162-MMD-CLB
                           )
            Plaintiff,     )                    MINUTES OF THE COURT
                           )
     vs.                   )                    September 14, 2020
                           )
BR RENO STAR, LLC, dba     )
CARL’S JR.,                )
                           )
            Defendant.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        On June 23, 2020, the court issued a screening order pursuant to 28 U.S.C. §
1915A granting plaintiff an opportunity to either amend his complaint or proceed on the
complaint as stated in the order (ECF No. 4). Plaintiff did not file an amended complaint.
Therefore, this case shall proceed as to BR Reno Star LLC dba Carl’s Jr. (“Carl’s Jr.”) on
the following claims:

             1.     The failure to accommodate ADA claim;
             2.     The hostile work environment claim; and
             3.     The retaliation claim.

     If plaintiff wishes to have the U.S. Marshal attempt service on BR Reno Star LLC
dba Carl’s Jr., he shall follow the instructions contained in this order.

        The Clerk shall ISSUE a summons for the above-named defendant and send the
same to the U.S. Marshal together with a copy of the complaint (ECF No. 5), the screening
order (ECF No. 4), and this order for service on the defendant. The Clerk shall SEND to
plaintiff one USM-285 form. Plaintiff shall have until Friday, October 9, 2020, to complete
the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street, 2nd
Floor, Reno, Nevada 89501.
        Case 3:20-cv-00162-MMD-CLB Document 6 Filed 09/14/20 Page 2 of 2




        If plaintiff fails to follow this order, the above-named defendant will be dismissed for
failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       IT IS SO ORDERED.


                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
